The board of county road commissioners of Macomb county, pursuant to Act No. 352, Pub. Acts 1925, attempted to condemn certain lands for the purpose of altering, widening, and changing the line of what is known as the Ten-Mile road, and defendants review proceedings on certiorari.
It is contended by defendants, whose land is sought for such purpose, that section 4 of the act denies them the right of notice, hearing, and opportunity to defend on the question of necessity, and is therefore unconstitutional, *Page 30 
constitutional, being in violation of section 1 of article 13 of the State Constitution. The contention is right. This court has recently so held in Hendershott v. Rogers, 237 Mich. 338, which was handed down after the instant case was received.
In view thereof, the proceedings must be held void and of no effect. No costs to either party, as the matter is one of public moment.
SHARPE, C.J., and BIRD, STEERE, FELLOWS, WIEST, CLARK, and McDONALD, JJ., concurred.